Exhibit 10.1

 

July 23, 2020

 

Greencity Acquisition Corporation

505 Eshan Road, Floor 6

Pudong New District

Shanghai, 200120

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Greencity Acquisition Corporation, a Cayman Islands exempted
company (the “Company”), and Ladenburg Thalmann & Co. Inc., as representative
(the “Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 4,600,000 of the Company’s units (including
up to 600,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one of the Company’s ordinary shares, par value
$0.0001 per share (the “Ordinary Shares”), and one warrant. Each Warrant (each,
a “Warrant”) entitles the holder thereof to purchase one-half of one Ordinary
Share at a price of $11.50 per share, subject to adjustment. The Units shall be
sold in the Public Offering pursuant to a registration statement
on Form S-1 (File No. 333-239292) and prospectus (the “Prospectus”) filed by the
Company with the Securities and Exchange Commission (the “Commission”) and the
Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in Section 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Cynthia Management Corporation (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that (A) if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Shares owned by
it, him or her in favor of any proposed Business Combination and (ii) not redeem
any Shares owned by it, him or her in connection with such shareholder approval,
(B) if the Company engages in a tender offer in connection with any proposed
Business Combination, it, he or she shall not sell any Shares to the Company in
connection therewith and (C) if the Company seeks shareholder approval of any
proposed amendment to the Charter prior to the consummation of a Business
Combination, it, he or she shall not redeem any Shares owned by it, him or her
in connection with such shareholder approval.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Ordinary Shares sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay any
taxes (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Shareholders’ rights as shareholders (including the right
to receive further liquidation distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, dissolve and liquidate, subject in the case of
clauses (ii) and (iii) above to the Company’s obligations under Cayman Islands
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees to not propose any amendment to the Charter
(i) that would affect the substance or timing of the Company’s obligation to
redeem 100% of the Offering Shares if the Company does not complete a Business
Combination within the time period described in the Prospectus or (ii) with
respect to any other provision relating to shareholders’ rights or pre-Business
Combination activity, unless the Company provides its public shareholders with
the opportunity to redeem their Ordinary Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay any
taxes, divided by the number of then outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives any claim such Sponsor or Insider may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever except in each case with respect to the Insider’s
right to a pro rata interest in the proceeds held in the Trust Fund for any
Offering Shares such Sponsor or Insider may hold.

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, Ordinary
Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
Ordinary Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). Each of the Insiders and the
Sponsor acknowledges and agrees that, prior to the effective date of any release
or waiver, of the restrictions set forth in this Section 3 or Section 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this Section will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into a letter of intent, confidentiality or
other similar agreement or a Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Sponsor shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.15 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay taxes, except as to any claims by a third party (including a
Target) who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

 



 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 600,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 150,000 multiplied by a fraction, (i) the numerator of which is 600,000 minus
the number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 600,000.

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
Sections 1, 2, 3, 4, 5, 7(a), 7(b), and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not (a)
Transfer 50% of their Founder Shares until the earlier of (A) six months after
the consummation of the Company’s initial Business Combination or (B) the date
on which the closing price of the Ordinary Shares equals or exceeds $12.50 per
share (as adjusted for share sub-divisions, share capitalizations, rights
issuances, subdivisions, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing after the
Company’s initial Business Combination or (b) Transfer the remaining 50% of
their Founder Shares until six months after the date of the consummation of the
Company’s initial Business Combination, or earlier in either case, if subsequent
to the Company’s initial Business Combination the Company completes a
liquidation, merger, share exchange, reorganization or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”).

 

       (b) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Units (or Warrants and Ordinary Shares issued or
issuable upon the conversion of the Private Placement Units), until 30 days
after the completion of a Business Combination (the “Private Placement
Units Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

 

       (c) Notwithstanding the provisions set forth in Sections 7(a) and (b),
Transfers of the Founder Shares, Private Placement Units and Warrants and
Ordinary Shares issued or issuable upon the exercise or conversion of the
Private Placement Units and that are held by the Sponsor, any Insider or any of
their permitted transferees (that have complied with this Section 7(c)), are
permitted (a) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members of the
Sponsor, or any affiliates of the Sponsor; (b) in the case of an individual,
transfers by gift to a member of the individual’s immediate family, to a trust,
the beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (c) in the case of an
individual, transfers by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, transfers pursuant to a
qualified domestic relations order; (e) transfers by private sales or transfers
made in connection with the consummation of a Business Combination at prices no
greater than the price at which the securities were originally purchased;
(f) transfers in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; (g) transfers by virtue of the laws of the
State of Delaware or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; (h) in the event of the Company’s liquidation,
merger, share exchange, reorganization or other similar transaction which
results in all of the Company’s shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; and (i) transfers in
connection with the Company’s initial Business Combination with the Company’s
consent to any third party; provided, however, that in the case of clauses
(a) through (e), (h) and (i), these permitted transferees must enter into a
written agreement agreeing to be bound by the restrictions herein.

 



 

 

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it or he has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it or he is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement, or
cash payments prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the amounts
described in the Prospectus under the heading “Summary – The Offering – Limited
Payments to Insiders.”

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean the 1,150,000 of the ordinary shares, par
value $0.0001 per share, initially issued to the Sponsor (up to 150,000 Shares
of which are subject to complete or partial forfeiture by the Sponsor if the
over-allotment option is not exercised by the Underwriters) for an aggregate
purchase price of $25,000, or $0.02 per share, prior to the consummation of the
Public Offering; (iv) “Initial Shareholders” shall mean the Sponsor and any
Insider that holds Founder Shares; (v) “Private Placement Units” shall mean the
Units to purchase up to 260,000 Ordinary Shares and 260,000 Warrants of the
Company which the Sponsor has agreed to purchase for an aggregate purchase price
of $2,600,000, or $10.00 per whole Private Placement Unit, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (ix) “Charter” shall
mean the Company’s memorandum and articles of association, as the same may be
amended from time to time.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



 

 

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this Section shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

19. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that Section 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



 

 



 



  Sincerely,           CYNTHIA MANAGEMENT
CORPORATION         By: /s/ Ming Zhang    

Name: Ming Zhang

Title: Chief Executive Officer

        By: /s/ Ming Zhang     Name: Ming Zhang         By: /s/ Jinlong Liu    
Name: Jinlong Liu         By: /s/ Jianmin Yu     Name: Jianmin Yu         By:
/s/ Yong Li     Name: Yong Li         By: /s/ Lei Wang     Name: Lei Wang      
  By: /s/ Chao Liu     Name: Chao Liu

 



Acknowledged and Agreed:         GREENCITY ACQUISITION
CORPORATION       /s/ Jianmin Yu   Name: Jianmin Yu   Title: Sole Director  

 

 

[Signature Page to Letter Agreement]

 



 

 